Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-17 are currently under examination, wherein claim 12 has been amended and claims 14-17 have been newly added in applicant’s amendment filed on March 31st, 2021. 
Status of Previous Rejections
2.	The previous objection to the informality in claims 12 and 13 and the previous rejections of claims 1-13 under 35 U.S.C. 103 as stated in the Office action dated January 11, 2021 have been withdrawn in light of applicant’s amendment filed on March 31st, 2021. A new ground of rejection has been established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Suga et al. (US Pub. 2004/0000355 A1) in view of Uchida et al. (US Pub. 2016/0251531 A1).
	With respect to claims 1-17, Suga et al. (‘355 A1) discloses a solder paste comprising a solder powder and a rosin-free pasty flux comprising by mass 20-50% of .
Response to Arguments
4.	The applicant’s arguments filed on March 31st, 2021 have been fully considered but they are not persuasive.	
The applicant argues that Uchida et al. (‘1531 A1) fails to disclose glycerin as a component of the conductive component. In response, the examiner notes that Suga et al. (‘355 A1) discloses that the solvent contains trimethylolpropane (paragraph [0025]) while Uchida et al. (‘1531 A1) discloses that both trimethylolpropane and glycerin are polyester polyols having a hydroxyl group (paragraph [0033]), at least suggesting that glycerin can be used as a solvent too. The rejection was based on the prior art’s broad disclosure rather than preferred embodiments. See MPEP 2123.
	


  
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Weiping Zhu/
Primary Examiner, Art Unit 1733


4/2/2021